Citation Nr: 1243747	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to increased ratings for service-connected lumbosacral strain, residuals of healed fractured ilium, evaluated as 20 percent disabling prior to December 14, 2010, and as 40 percent disabling as of that date.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that denied an increased rating for a low back disability, then rated as 20 percent disabling.  

In the January 2006 rating decision, the RO denied the Veteran's claim for an increased disability rating for his service-connected lumbosacral strain.  In the November 2011 rating decision, the AMC increased the Veteran's disability rating to 40 percent, effective December 14, 2010, based on the results found in a December 2010 VA examination report.  However, as this did not constitute a full grant of the benefits sought on appeal, this claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In November 2010, the Board remanded the Veteran's appeal for further development.

In a November 2011 rating decision the Appeals Management Center (AMC) increased the rating for the low back disability to 40 percent, effective December 14, 2010. 

Furthermore, as a result of evidence in the claims file, including a statement made by the Veteran in his August 2005 increased rating claim that he could no longer do his job as a result of his constant back pain, the issue of entitlement to a TDIU has also been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, this issue has been added as an additional subject for current appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be advised if further action is required on his part.


REMAND

The Veteran's representative has contended that VA should seek the Veteran's VA treatment records for the period since December 2006.  There is evidence that the Veteran received treatment during this period.  Notably, the Veteran was reportedly diagnosed as having Parkinson's disease.  Accordingly, in order to properly adjudicate the Veteran's increased rating claim throughout the entire appellate period, the Board finds that this matter must be remanded in order to obtain any missing VA treatment records dated as of December 2006.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Board observes that the Veteran submitted a private MRI report of his lumbar spine dated in December 2010.  This report references X-rays performed on the Veteran's spine which do not appear to be of record.  This evidence would suggest that the Veteran has received somewhat consistent private medical care for his back disability and records of any private care, aside from this MRI report, also have not been associated with the claims file.  VA has a duty to seek records of this private treatment.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

Additionally, while the severity of the Veteran's lumbosacral spine disability was last evaluated in December 2010, the examination report may not reflect the current severity of the Veteran's disability.  In this regard, the Board notes that the December 2010 VA examiner indicated that there were no abnormal spinal curvatures present, while the Veteran's December 2010 private MRI report noted that a slight loss of normal lordosis was present similar to the plain X-rays.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 

In the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The record does not include such an opinion.

The Veteran's representative has raised the issue of entitlement to service connection for Parkinson's disease, including as due to herbicide exposure.  This issue is inextricably intertwined with that of the Veteran's entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Adjudicate the Veteran's entitlement to service connection for Parkinson's disease, including as due to herbicide exposure.  

2.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims file.

3.  Ask the Veteran to complete a formal application for TDIU, including reports of his education and occupational experience.

4.  The records of the Veteran's VA treatment for service connected disabilities and Parkinson's disease since December 2006.  

Efforts to obtain these records should continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.

5.  Ask the Veteran to complete authorization for VA to obtain records of his private treatment for his service connected disabilities and Parkinson's disease, including those from Dr. Shannon Hill.

If the Veteran fails to provide needed authorizations, he should be advised to obtain and submit the records himself.

If any identified records cannot be obtained; advise the Veteran of that fact; of the efforts made to obtain the records; and of any further actions that will be taken with regard to his claim.

5.  After obtaining available records, schedule the Veteran for a VA examination of his spine.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify all orthopedic and neurological findings related to the service-connected lumbosacral spine disability and fully describe the extent and severity of those findings.  

The examiner should report whether there is thoracolumbar spine ankylosis, and if so, its angle.

The examiner should also assess the severity of any associated neurological manifestations, including any bowel or bladder dysfunction or radiculopathy or sciatic neuropathy affecting the lower extremities.  Any specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).

The examiner should report the frequency of any periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician since August 2004.

The examiner should also provide an opinion as to approximate time when the Veteran's back disability reached the level of disability shown on the December 2010 examination and on the current examination.

The examiner should provide an opinion with respect to whether the Veteran's service-connected disabilities, (i.e. lumbosacral strain, with residuals of healed fractured ilium; residuals of healed left clavicle fracture with deformity) in combination render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.  

The examiner should comment as to whether considering Parkinson's disease to be service connected, would change the opinion.

Consideration must be given to the Veteran's level of education, and previous work experience; but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide reasons for all opinions.  The examiner should address all medical and lay evidence pertaining to the severity of the Veteran's thoracolumbar spine disability and his ability to secure and follow a substantially gainful occupation, including the December 2010 VA examination report and the December 2011 addendum to that report.

If an opinion cannot be provided without resort to speculation, the examiner must provide a reason as to why this is so, and state whether there is additional evidence that would permit the opinion to be provided.

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.

7.  If there is any period since August 2004 when the Veteran was unemployed and did not meet the percentage requirements for TDIU; refer the claim to the Director of VA's Compensation and Pension (C&P) Service for adjudication pursuant to 38 C.F.R. § 4.16(b) (2012).

8.  If any benefits sought in a perfected appeal are not granted, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


